 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    BOARDS OF TRUSTEES OF THE
      NORTHWEST IRONWORKERS
 8    HEALTH AND SECURITY FUND,
      NORTHWEST IRONWORKERS
 9    RETIREMENT TRUST, NORTHWEST
      FIELD IRONWORKERS ANNUITY
10    TRUST FUND, NORTHWEST                             NO. 2:18-cv-00486-BAT
      IRONWORKERS EMPLOYERS
11    VACATION TRUST, NORTHWEST                         ORDER CONTINUING STAY OF
      IRONWORKERS & EMPLOYERS                           PRETRIAL DEADLINES AND TRIAL
12    APPRENTICESHIP & TRAINING
      TRUST FUND,
13
                             Plaintiffs,
14
             v.
15
      WESTERN REBAR CONSULTING,
16    INC. d/b/a WESTERN INDUSTRIES,
      INC., a Washington corporation,
17    Contractor’s License No.
      WESTERC891KC, UBI No. 602620391,
18    and DUANE MAY JR. and BETSY
      MAY, and the martial community jointly
19    and severally, Washington Residents,

20                           Defendants.

21          Pursuant to the parties’ joint request to continue to stay all pretrial dates and the trial

22   date (Dkt. 16), it is ORDERED that this matter shall remained stayed until further order of



      ORDER ON MOTION TO CONTINUE
      Cause No. 2:18-cv-00486-BAT – Page 1
 1   the Court. The parties shall immediately advise the Court when they have settled this matter

 2   or if they are unable to reach a settlement. The parties shall provide the Court with an update

 3   of their progress no later than August 23, 2019.

 4          Dated this 18th day of July, 2019.

 5

 6                                                        A
                                                          BRIAN A. TSUCHIDA
 7                                                        Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22



      ORDER ON MOTION TO CONTINUE
      Cause No. 2:18-cv-00486-BAT – Page 2
